Citation Nr: 1644299	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-46 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right foot disability. 

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for peripheral neuropathy claimed as due to herbicide exposure. 

6.  Whether a reduction in the disability rating for the Veteran's service-connected bilateral hearing loss disability from 100 to 0 percent, effective April 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  

In October 2010, the Veteran testified before a Decision Review Officer (DRO).  A copy of the hearing transcript is associated with the claims folder.  In his November 2010 and March 2011 VA Form 9 Substantive Appeals, the Veteran requested to appear at a hearing before a member of the Board.  In September 2014, however, the Veteran withdrew his request for a personal hearing before the Board.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for lumbar spine, right foot and peripheral neuropathy disabilities (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability was last denied in a July 2009 rating decision.  The evidence added to the record since the July 2009 rating decision is new and material as it includes additional details of in-service back injury and treatment which was not previously considered.

2.  Service connection for a right foot disability was last denied in a July 2009 rating decision.  The evidence added to the record since the July 2009 rating decision is new and material as it includes additional details of in-service right foot injury and treatment, including a photograph of wearing a soft shoe in service, which was not previously considered.

3.  A 100 percent rating for bilateral hearing loss disability was in effect from May 29, 2008 to April 1, 2010 - for a period of less than five years. 

4.  In a January 2010 rating decision, the AOJ reduced the 100 percent rating for bilateral hearing loss to 0 percent, effective April 1, 2010.

5.  The AOJ's decision to reduce the Veteran's service-connected bilateral hearing loss from 100 percent to 0 percent, effective April 1, 2010, was not proper as the RO failed to consider whether the evidence demonstrated material improvement reasonably certain to continue under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for a lumbar spine disability is final.  New and material evidence to reopen the claim for service connection for a lumbar spine disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2016).

2.  The July 2009 rating decision denying service connection for a right foot disability is final.  New and material evidence to reopen the claim for service connection for a right foot disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2016).

3.  As the AOJ's reduction of the disability rating for the service-connected bilateral hearing loss disability from 100 percent to 0 percent disabling, effective April 1, 2010, was not in accordance with law, the criteria for restoration of the 100 percent rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.10, 4.13, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen: Lumbar Spine and Right Foot 

The records reflect prior final denials of service connection claims for lumbar spine and right foot disability.  The AOJ has reopened the claims and denied the claims on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed AOJ decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

 In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran appeals the denial to reopen the claims for entitlement to service connection for a lumbar spine and right foot disability.  In a January 1997 rating decision, service connection for back problems was denied.  The AOJ found that, although there was a record of treatment in service for back problems, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  The Veteran was notified of the decision, and his appellate rights, in January 1997.  He did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The January 1997 decision denying service connection for a back disability became final.  

In November 2002, the Veteran submitted a claim for service connection for a lumbar spine disability.  In a June 2003 rating decision, the AOJ found that new and material evidence had not been submitted to reopen the claim for service connection for a back disability.  The AOJ found tha t the evidence failed to show a chronic back disability during military service.  The Veteran was notified of the decision, and his appellate rights, in June 2003.  He did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The June 2003 decision denying the request to reopen the claim for service connection for a back disability became final.  

In October 2008, the Veteran submitted a statement indicating an in service onset of his back and right foot disabilities.  In a July 2009 rating decision, the AOJ found that new and material evidence had not been submitted to reopen the claim for service connection for a back disability.  The AOJ found that there was no medical evidence which showed the current lower back disability was related to military service.  Service connection for a right foot disability to include the two smallest toes was also denied as the AOJ found the condition neither occurred in nor was caused by service.  The Veteran was notified of the decision, and his appellate rights, in July 2009.  He did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The July 2009 decision denying the request to reopen the claim for service connection for a back disability and denial of service connection for a right foot disability became final.  

At the time of the last final denial in July 2009, the record contained service treatment records which disclosed a complaint of back pain and an impression of mild back strain in April 1971.  The July 1971 separation examination showed normal findings for the spine and feet, and the Veteran's denial of foot trouble and back trouble of any kind were of record at that time.  The record showed a history of a back injury in 1980s from moving a washing machine and that in May 1996 while at work the Veteran injured his back while lifting a rack that was sitting on a forklift.  

At the time of the last final denial, an October 1998 evaluation conducted by Dr. T was of record.  Based upon injuries which occurred while in the employ of Whitlock Packaging on or about May 28, 1996, Dr. T opined that the Veteran had a 47 percent permanent partial impairment to the whole man as contributed by injuries to the lumbar spine with associated bilateral lower extremity radiculopathies.  It was also shown that in January 1999 the Veteran reinjured his back in a motor vehicle accident.  The record also contained the Veteran's claim of a foot and back injury in service from a power load falling on him.  

Since the last final denial, the Veteran testified before a DRO in October 2010.  With respect to his low back, the Veteran testified to details of in-service back injury and treatment which was not previously considered.  With respect to the right foot, he provided additional details of in-service right foot injury and treatment, including a photograph of wearing a soft shoe in service, which was not previously considered.  Thus, the Board agrees with the AOJ that new and material evidence has been received to reopen both claims.

As addressed in the REMAND below, the Board defers adjudication of the claims on the merits pending additional development. 

Rating Reduction: Bilateral Hearing Loss 

In an October 2008 rating decision, the Veteran was granted service connection for a bilateral hearing loss disability evaluated as 100 percent disabling, effective May 29, 2008.  In October 2009, the AOJ informed the Veteran of its proposal to reduce his disability rating from 100 to 0 percent.  In a January 2009 rating decision, the Veteran's service-connected bilateral hearing loss disability was reduced from 100 to 0 percent disabling, effective April 1, 2010.  The Veteran appeals the reduction in his rating.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such review requires in any rating reduction case VA to determine (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (citing Brown, 5 Vet. App. at 421). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b). 

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Upon review of the evidence, the Board finds that the reduction in the rating from 100 percent to 0 percent for the Veteran's service-connected bilateral hearing loss disability under Diagnostic Code 6100 was not proper, and restoration of the 100 percent rating is therefore warranted.  To that end, the Board recognizes that, in implementing the proposed rating reduction, the AOJ weighed the evidence of record, which indicated that the Veteran's service-connected hearing loss disability no longer met the criteria for a 100 percent rating under Diagnostic Code 6100.  

However, review of the January 2010 rating decision on appeal, the October 2010 Statement of the Case, and the May 2012 Supplemental Statement of the Case, all reflect that the AOJ failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  See 38 C.F.R. §§ 4.10, 4.13.  Rather, the AOJ questioned the reliability of the audiometric results of record - including the audiometric results which supported the initial 100 percent rating assigned.  Regardless of the factual accuracy of this finding, the applicable criteria required the AOJ to find that an actual improvement of the Veteran's hearing loss occurred under the ordinary conditions of life.  The AOJ's failure to make such a determination in this case renders the reduction improper.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

Here, the AOJ failed to consider whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993).  Such an omission is error and not in accordance with the law. Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.  Accordingly, the 100 percent rating assigned for bilateral hearing loss under Diagnostic Code 6100 is restored.


ORDER

New and material evidence has not received; the application to reopen the claim for entitlement to service connection for a lumbar spine disability is granted.  

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a right foot disability is granted. 

As the reduction in the disability rating from 100 percent to 0 percent for the Veteran's service-connected bilateral hearing loss disability was not proper, restoration of the 100 percent rating is granted, effective April 1, 2010.


REMAND

VA medical records are deemed in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  At a January 2011 VA examination, the Veteran reported treatment for his right foot disability at the Muskogee VA Medical Center (VAMC) in the 1980s.  The record does not reflect that a search for VA records dating to the 1980s has been completed.  Notably, there are x-ray results from the early 1990s but no treatment records associated with these examinations.  As such, the Board must remand this appeal to associate with the record the reported VA treatment records. 

The Veteran also appeals the denial of service connection for peripheral neuropathy.  He claims that his peripheral neuropathy is associated with herbicide exposure during service.  According to the Veteran, he has had tingling and shaking associated with his peripheral neuropathy since leaving Vietnam.  As the Veteran's personnel records show that he served in the Republic of Vietnam (Vietnam) during the Vietnam era, exposure to Agent Orange during service has been conceded.

The Veteran's medical history shows unspecified idiopathic peripheral neuropathy as an active problem.  In the March 2013 VA examination, he was found to have a peripheral nerve neurological condition.  In April 2014, a medical examiner prepared an Agent Orange Peripheral Neuropathy Review Check List which determined that the Veteran did not manifest early onset peripheral neuropathy, but no reasoning was provided and did not address the Veteran's report of continuous symptoms since service.  On remand, the Veteran should be afforded a VA examination addressing the relationship, if any, between his peripheral neuropathy and service to include his exposure to herbicide.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all available treatment records from the Muskogee VAMC since January 1980.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are transferred to another facility for storage).

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of his peripheral neuropathy.  Access to the VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that any peripheral neuropathy diagnosed on examination or in the record (i) had its clinical onset during active service or within a year following active duty or (ii) is related to any in-service event, disease, or injury, including his conceded exposure to herbicides in service.  The examiner must provide a complete rationale for any opinion provided, including whether there is any medical reason to accept or reject the Veteran's description of tingling and shaking associated with his peripheral neuropathy since leaving Vietnam.

3.  Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


